Citation Nr: 1543364	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disability.  





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel








INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in March 2015 at which time it was remanded for additional development.  Pursuant to the March 2015 remand instructions, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in May 2015 and asked him to submit any documentation in support of his claim for TDIU, to include his tax returns.  The letter was sent to the Veteran at his correct address, and he was given thirty days to provide the necessary documents.  The Veteran did not respond to this request, and after the thirty day period had passed, the AOJ readjudicated the claim for entitlement to a TDIU in a July 2015 Supplemental Statement of the Case (SSOC).  As such, the Board finds that there has been substantial compliance with the directives of the March 2015 remand.  


FINDINGS OF FACT

1.  The Veteran is self-employed and there is no objective evidence or documentation to show that his income is below the poverty threshold.  

2.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The November 2012 notice letter provided the Veteran with the information and evidence needed to substantiate his claim for a TDIU.  Specifically, this letter notified the Veteran that the evidence must show that his service-connected disability or disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and/or physical tasks required to obtain or maintain gainful employment.  It was also noted that he generally must meet certain disability percentage requirements, i.e., one disability ratable at 60 percent or more; or more than one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  The November 2012 letter further explained that the Veteran could be entitled to TDIU based on exceptional circumstances and that such a claim would require evidence showing that service-connected disability or disabilities cause unemployability.  In addition, the notification letter explained to the Veteran that for a TDIU claim, the AOJ required information on where he currently works, where he has worked, his income information, and if he is self-employed, he had to submit his tax returns for those years.  

The Board also finds that the November 2012 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  Consequently, a remand of the issue on appeal for further notification of how to substantiate the claim is not necessary.  

As to the duty to assist in this case, all relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  As noted in the Introduction, in the May 2015 letter, the AOJ asked the Veteran to provide any documentation, to include his tax returns, to help substantiate his claim, and specifically to establish that he maintains only part-time marginal employment.  The Veteran did not respond to this request, and he did not provide any additional documentation in support of his appeal.  In his SSOC notice response, the Veteran indicated that he had received and reviewed his SSOC, and he did not have any additional evidence to submit regarding his appeal.  If there is additional available evidence to help substantiate his claim, the AOJ cannot obtain these records without further assistance from the Veteran.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit any additional documentation in support of his appeal, any further efforts to obtain his tax records would be futile.  38 C.F.R. § 3.159(c)(2).  

Although the Veteran received a number of examinations concerning the service-connected disabilities during the pendency of this appeal, there is no need to address the adequacy of these VA examinations.  In light of the fact that the Veteran did not submit updated information regarding his recent work activity, as well as tax returns that would show what his earned annual income was from 2010 to the present time, the VA did not arrange for the Veteran to receive a VA examination or otherwise conduct any further development in relation to the claim for a TDIU.  The Veteran's failure to respond to the May 2015 VA request for additional information and documentation, to include his tax returns, constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in the adjudication of his claim.  When he did not provide this needed information, the Veteran foreclosed further development of his claim and VA did not conduct any further development, to include arranging for a VA examination or obtaining more recent VA medical records.  As such, any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332   (1991).  

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

In February 2011 and December 2012, the Veteran filed claims for TDIU (VA form 21-8940).  In his first application, the Veteran indicated that he was self-employed as a painter and repairman, and he had stopped working in 2010.  In his second application, he indicated that he could no longer maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD).  The Veteran further noted that he worked as a painter on a part-time basis, and provided the number of hours he worked per week for the 2007, 2008, 2009, 2010, and 2011 years, as well as his highest gross earnings per month during these years.  The Veteran PTSD is service connected, and evaluated as 70 percent disabling.  Service connection is also in effect for prostate cancer, which has been rated as 100 percent disabling.  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a), based solely on the service-connected PTSD, rated as 70 percent disabling.  In addition, the combined rating for the service-connected disabilities is 100 percent, which also meets the percentage requirements.  His current combined rating for these service-connected disabilities is 100 percent.  See 38 C.F.R. § 4.16.  

In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Specifically, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU has been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. At 293.  In this case, the Veteran's service-connected prostate cancer is rated at a 100 percent schedular disability rating, however, the Veteran has never asserted that he is unable to work as a result of his prostate cancer.  His contentions throughout the appeal have been that he is unable to work as a result of his service-connected PTSD.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected prostate cancer would not result in duplicate counting of the disability.  

The remaining question, therefore, is whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

In a January 2011 letter, the Veteran's private psychologist, L.G., L.P.A., determined that the Veteran's PTSD symptoms had caused significant disturbances in all areas of his life.  According to L.G., the Veteran's hypervigilance and isolating behaviors severely compromised his ability to initiate or sustain work or social relationships.  She further found that the Veteran was unable to learn new tasks as a result of his memory and concentration problems.  According to L.G., the Veteran is totally and permanently disabled.   

At the November 2012 VA examination in connection to his PTSD, the Veteran stated that he was still working on a part-time basis as a handyman.  He reported to work between 12-20 hours a week, and stated that he does not feel able to work more than this as a result of his fatigue due to lack of sleep, as well as his decreased attention and concentration, his anxiety, and his difficulty handling stress and feeling comfortable around others.  The VA examiner noted that overall, the Veteran exhibited moderate impairment of occupational reliability and productivity.  Based on his interview with, and evaluation of the Veteran, the VA examiner determined that the Veteran's PTSD is partially disabling occupationally, but does not preclude him from working as he is continuing to work up to twenty hours a week.  According to the examiner, although it would be highly unlikely for the Veteran to be able to handle a full-time job, he did seem capable of handling a part-time job.  

In the May 2013 letter, L.G. noted that the Veteran's PTSD symptoms created severe disruptions in all areas of his life, and he had to stop working because his ability to concentrate and remember directions was compromised.  The Veteran further commented that he lacked the stamina he once had, and his sleep was increasingly disrupted by nightmares.  According to L.G., due to his problems with memory and concentration, the Veteran is not likely to be reliable or productive at any job.  

Although L.G. noted that the Veteran had stopped working as a result of his PTSD symptoms, the more recent VA treatment records reflect that he still continues to work as a painter.  

After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment.  Although his private psychologist has determined that the Veteran is totally and permanently disabled, the real issue at hand is whether the Veteran's employment is considered substantially gainful or marginal.  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, other than the Veteran's lay assertions, the evidence does not demonstrate that the Veteran is unable to maintain substantially gainful employment as a result of his service-connected PTSD.  Moreover, the record is absent any objective evidence or documentation reflecting that the Veteran works on a part-time basis and that his employment is marginal.  The record reflects that despite several requests made by the AOJ, the Veteran has not provided any of his tax returns to help support his assertion that his current employment is not substantially gainful.  As noted above, in the November 2012 VCAA letter, the AOJ informed the Veteran that he had to provide his employment and income information, and if he was self-employed, he would also have to provide his tax returns for those years.  The Veteran did not provide these records, and even after the Board remanded the claim in March 2015 specifically to acquire these records, the Veteran failed to provide the necessary documentation to help corroborate his assertions and show that his employment was part-time and marginal in nature.  

Furthermore, the Veteran's lay assertions regarding his occupational history have been conflicting at best.  In the February 2011 claim for a TDIU, the Veteran indicated that he stopped working in 2010; however, at the November 2012 VA examination, the Veteran indicated that he was still working on a part-time basis.  The December 2012 application for a TDIU also reflected that the Veteran continued working through the 2011 year.  Furthermore, the more recent evidence reflects that the Veteran has continued working at least on a part-time basis as a painter, and he has not provided any documentation or evidence to reflect otherwise.  In light of these contradictory findings, the Board does not find the Veteran to be credible with regard to his assertions.  

Although L.G. determined that the Veteran was rendered totally and permanently disabled as a result of his PTSD, the November 2012 VA examiner determined that the Veteran's PTSD was partially disabling occupationally but did not preclude him from working.  The VA examiner further noted that the Veteran could continue working up to 20 hours a week, and the more recent medical evidence reflects that the Veteran is still working, although whether he is working on a part-time or full-time basis is unknown.  The Board, however, notes that part-time work in and of itself is not the equivalent of marginal employment.  The Veteran appears to run his own business, and the fees he charges for his various services, as well as how many services he provides within a 20 hour week remain unknown because the Veteran has failed to provide this information.  Indeed, had the Veteran provided the necessary documentation, then the Board could determine whether his earned annual income exceeded the poverty threshold or not.  As discussed above, the Court has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).

Without any objective evidence to help the Board deduce what the Veteran's earned annual income has been since 2010, and given the Veteran's inconsistent statements regarding his work history, and his failure to cooperate in the development of his claim viewed in conjunction with the November 2012 VA examination report, the Board finds that the evidence weighs in favor of a finding that the Veteran has continued to engage in substantially gainful employment through his self-employed business.  Thus, as a TDIU rating may not be granted to a Veteran who is engaging in such employment, the Veteran's claim must be denied.  38 C.F.R. § 4.16; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, although the evidence of record reflects that the Veteran's ability to perform his occupational duties has been affected as a result of his service-connected PTSD, it does not show that he is actually unable to secure or maintain a substantially gainful job as a result of his service-connected disability.  As such, the preponderence of the available evidence is against a finding that his service-connected disability precludes him from maintaining substantially gainful employment.  38 C.F.R. § 4.16; Gilbert, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


